 



Exhibit 10.7(vi)
Amendment to Option Agreement
WHEREAS, TopSpin Medical, Inc. (the “Corporation”) and Erez Golan (the
“Optionee”) entered into that certain Option Agreement dated January 7, 2007, as
amended on February 20, 2007 and again on February 27, 2007 (the “Option
Agreement”);
WHEREAS, the Optionee’s employment with the Corporation’s Israeli subsidiary,
TopSpin Medical (Israel) Ltd. (“TopSpin”) is expected to be concluded and as of
the conclusion of such employment which will occur on December 25th, 2007, (the
“Conclusion Date”) under the Option Agreement, options to purchase 600,000
shares of Common Stock of the Corporation, par value US$ 0.001 each (“Common
Stock”), will have already vested and the Corporation has agreed to have an
additional 900,000 shares of Common Stock vest on the Conclusion Date and
options to purchase additional 240,000 shares of Common Stock vest during two
years thereafter, with the remaining 600,000 shares of Common Stock of the
Corporation, par value US$ 0.001 each, subject to the option expiring upon the
Conclusion Date; and
WHEREAS, the parties wish to amend the Option Agreement to reflect the above
agreement;
NOW THEREFORE, the parties hereby agree to amend the Option Agreement effective
as of September 25, 2007, as follows:

1.   All capitalized terms not otherwise defined herein shall have the meaning
ascribed to them in the Option Agreement.   2.   Sections 2 and 3 of the
sub-section entitled “Vesting Schedule” of Section 1 of the Option Agreement
shall be amended and replaced in their entirety with the following:

     
Vesting Schedule:
  2. At the Conclusion Date, an aggregate of 900,000 Options shall vest.
 
   
 
  2A. An additional 240,000 Options shall vest on a quarterly basis over a two
years period after the Conclusion Date, with 30,000 Options vesting at the end
of each quarter; Notwithstanding the above, any unvested portion of such Options
will become immediately vested upon the termination by TopSpin of the consulting
agreement with the Optionee for any reason, other than Optionee’s unwillingness
to comply with Topspin’s Board of Directors or CEO’s reasonable requests
pursuant to the Optionees obligations under the such consulting agreement.
 
   
 
  3. Upon the Conclusion Date, the remaining 660,000 Options shall terminate and
expire.

3.   Section 3.1 shall be amended and replaced in its entirety with the
following:       “All other terms and conditions, including terms and conditions
of expiration and termination of the Options, voting rights and adjustments,
which are set forth in the Plan, shall apply to the Options, provided however
that in case of any contradiction between the terms of the Options specified
herein and the Plan, the terms specified herein shall prevail. Notwithstanding
anything to the contrary in the Plan, and subject to Section 7.5(i) of the

 



--------------------------------------------------------------------------------



 



-2-

    Plan, following the termination of all of the Corporation’s or any of its
subsidiaries’ engagements and relationship with the Optionee (whether as an
employee, consultant, director or otherwise), vested Options shall be
exercisable until the later of: (i) one (1) year following such termination, and
(ii) December 31, 2009.       Notwithstanding any other provision of this
Agreement or the Plan, it is hereby clarified the issuance of the Options and
the Shares, their holding and transfer, are subject to the provisions of any
applicable law, including, without limitation, the lock up periods imposed
pursuant the provisions of the Securities Law, 1968.”   4.   All other terms and
conditions of the Option Agreement, including without limitation the Exhibits
thereto, shall remain unchanged and in full force and effect.

IN WITNESS WHEREOF, the Parties hereto have executed this Amendment to Option
Agreement on the date first above written.

             
/s/ Erez Golan
 
Erez Golan
      /s/ Neil Cohen /s/ Eyal Kolka
 
TopSpin Medical, Inc.
By: Neil Cohen, Eyal Kolka    
 
           
Address:
           
 
           
 
           
 
           
 
           

 